McClure, C. J. The appellant, desiring to pay taxes due on his lands, in Brew county, tendered to the collector of said, county the amount due thereon in what is commonly called “ Treasurer’s certificates.” For the amount due the State, the collector signified a willingness to receive the “ Treasurer’s certificates,” but declined to receive said certificates in payment of the taxes riiie the county, on the ground that the County Court of said county had instructed and ordered him “ not to receive State scrip or Auditor’s warrants for the payment of county taxes, or the school district tax.” To compel said collector to receive said “ Treasurer’s certificates ” in payment of said taxes, the appellant applied to the Brew Circuit Court for mandamus, which said court refused, and the case is brought here by appeal. The sole question presented by the record is: Can the Legislature* make the certificates of State indebtedness and Auditor’s warrants receivable in payment of county taxes or school district taxes ? The first act, which authorized the issue of Treasurer’s certificates, was approved July 23, 1868, and provides that said certificates shall bear eight per cent, interest per annum, and be receivable for all State clues and State taxes, except taxes for school purposes, and be printed on bank note paper, in sums of one, two, five and ten dollars respectively. On the 16th of March, 1869, the legislature passed another act (that of July 23, 1868, having expired by limitation), authorizing the issue of Treasurer’s certificates similar to those issued under the provisions of the last named act, which were to bear five per cent, interest per annum, and were receivable for State taxes and debts due the State, except taxes for school purposes and debts due to the school fund. On the 24th of March, 1869, the General Assembly passed another act authorizing the issue of eight per cent, certificates, by the Treasurer, on bank note paper, in sums of one, two, five and ten dollars respectively. The first section 'of said act makes said certificates receivable for all State taxes, special or otherwise, and for all debts due the State. The .second section of said act makes said certificates receivable in payment for all State, county and municipal taxes, and all collectors are required to receive the same, when tendered, in payment for taxes for State, county, school and municipal dues, at the face thereof, and accumulated interest. On the 15th of March, 1871, the General Assembly passed another act - repealing the last mentioned act, and authorizing the issue of five per cent, certificates, making the same receivable for all State and county taxes, and all other taxes due the State, except interest on the public debt. In the revenue act, which was passed ten days after the above recited act, is found the following: “ lie (the collector) shall receive county warrants in payment of county taxes, •the orders or warrants that may be payable upon presentation, of any township., town or city, for their respective taxes, .and the warrant of Auditor of State or Treasurer’s certificate of indebtedness, for State taxes.” This last act does not say that Treasurer’s certificates and Auditor’s warrants shall not be received in payment of county and municipal taxes ; it only enjoins upon the collector to receive county and municipal taxes in warrants, issued by proper authority, when tendered, leaving the exception of the Treasurer’s certificates and Auditor’s warrants an open question as to whether county and municipal taxes could be paid with Treasurer’s certificates, if the tax-payer did not have county or municipal warrants. It may be urged that the language used in the revenue act of March 25, 1871, evi-. deuces an intention to prohibit the reception of Treasurer’s certificates for county or municipal taxes. All this may be true, but we prefer, or will assume, for the purpose of argument, that the tax-payer had the option to pay all his taxes— State, county and municipal — in the Treasurer’s certificates, and this we do for the purpose of meeting the question presented in its strongest light. The question stated, and the one presented, is : Can the Legislature make Treasurer’s certificates of indebtedness receivable i\\ payment of county and school district taxes ? Counties are quasi corporations, organized as a part and parcel of the State government, to subserve the public interest, and to this end, and in order to accomplish this object, certain corporate powers are conferred upon them. The building of bridges; the improvement of roads; the support of the poor ; the erection and care of county buildings; the payment of interest and principal of bonds issued by counties to aid in public improvements; the payment of expenses incurred in the support and maintenance of courts of justice, and the payment of all officers and persons entitled by law to compensation for the duty performed or enjoined, and many others that could be named, are among the things which the county authorities are required to levy a tax for the payment thereof. Under chapter one hundred and forty-seven, of Gould’s Digest, regulating the assessment and collection of county revenue, the County Court is authorized to levy a county tax to defray the expenses contracted and incurred by the several counties. The amount so levied was denominated a “ county tax,” and when so levied and collected, the amount, thus obtained, was subject to distribution and appropriation for the internal improvement and local concerns of the county; for the payment of viewers, reviewers and overseers of the road; the erection of bridges, and the keeping of the same in repair ; the maintenance of paupers; the erection and repair of county buildings, and the payment of the ordinary expenses' of the county. The law, in this respect,- has been changed, and the objects for which a county may levy and collect a tax are specifically enumerated by law, and must be distinctly stated when levied, and when collected, constitute separate and distinct funds. Section 74, Revenue Law o/1871 says: “ The County Court of each county shall, on the first Friday after the first Monday of October of each year, determine the amount to be raised for ordinary pounty purposes— for public buildings; for the support of the poor; for bridges; for roads, and for interest and principal on the county debt. The County Court shall set forth upon the record of proceedings, specially,'the amount to be raised for each of the above defined purposes. The county clerk shall carefully ascertain the net amount collected for each purpose under said levy, and it shall not he lawful to use any specific fund for any other purpose than the one which the same was specifically levied, until the purpose for which such tax was levied shall have been accomplished.” The one hundred and forty-sixth section of the revenue act, of March 25, 1871, makes it unlawful for the County Court to levy a greater amount than five mills on the dollar for “ ordinary county purposes;” that is, for the payment of the ordinary expenses of the county; for bridge proposes, not exceeding one mill on the dollar; for road purposes, not exceeding one mill on the dollar; for the support of the poor, not exceeding one mill on the.dollar; for the erection or repairing of public buildings, not exceeding two and one-half mills on the dollar; for the payment of the interest op the funded debt of any county, or the payment of such funded debt- or parts thereof, such an amount as may be actually necessary; for the payment of the interest on any railroad bonds issued by any county as may fall duo within the current year, or next succeeding year, such an amount as may be necessary, not exceeding five mills on the dollar. The object of thus classifying and designating the objects -and amounts which might be levied-and collected by county authorities, must be obvious to all, and it must bo equally apparent that the county authorities have no power to levy taxes for purposes other than those mentioned by some act of the Legislature. To illustrate, we will suppose the County Court desired to erect a county jail or co.urt house, or to pay the interest upon her bonds issued to railroads, and that the outstanding warrants of the county were greater than the levy of five mills on the dollar would take up, within that year, the result would be, if the warrants drawn'on the county treasurer, to pay the “ordinary expenses of the county,” were receivable in payment of the levy made to pay the interest on railroad bonds, or in payment of the tax levied to build a jail or a court house, that the specific object of the levy would be defeated; but if on the other hand, as the law contemplates, these levies are kept as separate and distinct funds, and only payable in the warrants drawn thereon, the object for which the levy was made may be accomplished, and the persons entitled thereto paid the amount due them from the particular fund. In the case of the People v. Stout, 23 Barb, 338; this principle was discussed, and it was held that where the Legislature authorized money to be raised for one purpose, that the fund could not be misapplied. Each levy is a separate and distinct tax and must be discharged in money, or by a warrant drawn on that particular fund. ANe have- seen where a diversion of a fund would lead to, and what would ensue if one fund of a county could be absorbed or paid by warrants drawn on another. State scrip, as it is sometimes called, is not money; that is, it will not pay a debt existing between individuals; that'it is not at par, or worth to the holder what it calls for on its face, this court has had more than one reason to believe within the past year. It is insisted, by the appellant, that when a county takes-State scrip, that it is but the State taking her own paper. We presume such an assumption arises out of the fact that the State created the counties, and that a payment to an off-spring is a payment toa parent. Such is not the law.' The counties incur debts and obligations which they are-bound to discharge in money. State scrip is not money, and the Legislature cannot make it so. If counties or school districts are compelled to receive • Treasurer’s certificates and Auditor’s warrants for county taxes proper, or in payment of the taxes authorized to be levied by the County Court or school districts, or county authorities, they would be unable-to pay the creditors of the county or districts, or to carry into effect the objects for which the taxes were levied. The-funds raised for various purposes, by taxation, would be virtually vested in “State scrip,” and the creditors of the counties and other bodies deprived of money specifically raised to pay them. The State has no power or authority to require-the different organizations or counties of the State to invest the taxes collected in certificates of indebtedness, and this would be the result and effect of such a law, if the position of the appellant is correct. Counties and similar organizations have a right to demand the collection of their taxes in lawful money of the United States, if there be no warrants outstanding, which are entitled to payment out of the money when collected, tendered in payment thereof. The view we have taken, of this case, renders it unneccessary to refer to that clause of the Constitution of the United States which inhibits the States from emitting “bills of credit,” or whether a treasurer’s certificate comes'within the ' definition or description of the thing calfed “bill of credit.” Judgment affirmed and mandamus denied.